On Motion for Rehearing.
The trial of the two causes and the rendering of separate judgments in a case where the causes were not consolidated and should not be consolidated has created some confusion as to the proper disposition of the cause. As stated in our original opinion, the two districts as appellants and the Magnolia Petroleum Company as appellee are the only parties before this court on the appeal. The creosoting company is not before this court.
Eurther consideration of the facts, on the motion for rehearing, has convinced this court that there was error in the judgment as rendered by this court-. In 1930, the appellee herein obtained a judgment against Hidalgo county drainage district No. 1, for approximately $7,000, the payment of which is now sought in this case. This court affirmed that judgment, which contained a mandamus to the district to levy taxes and take all necessary steps to obtain a fund to pay off such judgment and costs. 47 S. W.t2d) 875. The affirmance left that mandamus in full force and effect, and at the time of the trial of the case it was in full force and effect, and the judgment should have been paid by the district. The cause, after affirmance by this court, was taken, by writ of error, to the Supreme Court, and the judgment in all things approved.1 After-wards a writ of temporary injunction was applied for and obtained in this case by appellants. On the. hearing of a motion to dissolve the temporary injunction made by the Magnolia Petroleum Company, the court dissolved the injunction so far as that company was concerned, but otherwise left it in full force and effect. We have concluded that action of the court was correct, because the temporary writ of injunction was ⅛ direct conflict with the judgment held by appellee, which included a mandamus compelling payment of the judgment. The dissolution of the writ of injunction, so far as it applied to the judgment, restored the mandamus contained therein to all its power and vigor, and of course no other mandamus should have been issued by the court, which added nothing to the former writ of mandamus and merely increased costs in serving it. It was and is now the duty of the drainage district to obey the former orders of the district court and of the Court of Civil Appeals and the Supreme Court. There was no necessity whatever for the issuance of a second mandamus^ It is the order of this court that, in response to the motion for rehearing, the former order of this court in this case be set aside, that the judgment of the district court made as to the dissolution of the temporary injunction be in all things affirmed, but that the order granting the writ of mandamus be reversed and set aside and appellee pay all costs incurred with reference to the writ of mandamus, and that all other costs be assessed against appellants. The motion for rehearing is granted in part and overruled in part.

 Writ of error refused without opinion.